DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Art Unit – Location


The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.

Information Disclosure Statement

The IDS has been considered by the Examiner.
In particular, the ISR “X” reference of Lapstun et al. (US 2004/0046971 A1) “Lapstun” teaches simultaneously printing on both surfaces of a sheet of media (ABSTRACT) and performs synchronization in [0361], [0492], [0501], [0505], [0516], [0566] and [0576].  However, Lapstun does not address the Applicant’s independent claim limitations of images having gapless frames on a first and second side of a medium comprising an emulated spitgap where the images on the second side of the medium are geometrically 

EXAMINER’S AMENDMENT

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in a telephone interview with Garry A. Perry on 2/24/2021 and 2/26/2021.

The application has been amended as follows:

For claim 13 please change:

 “a computer readable storage medium”

to:  “a non-transitory computer readable storage medium”

For claim 9 please change:



To:  “The method of claim 8”

Allowable Subject Matter

Claims 1-15 are allowed.

The following is an Examiner’s statement of reasons for allowance: The closest reference of record is Stephens et al. (US 2016/0279978 A1) “Stephens”.  Stephens teaches synchronizing images on a first side of a medium with images on a second side of a medium by calculating a difference in encoder counts based alignment marks.

In the Applicant’s independent claims 1, 8, and 13, the reference of Stephens does not teach:
to:  emulate a first frame-less press using gapless frames on a first and second side of a medium upon execution of a framing module wherein each of the images of the independent print streams comprise an emulated spitgap, wherein an emulated spitgap associated with each of the images of the second side of the medium is to be geometrically adjusted to match a position on the medium of an image on the first side of the medium.  Stephens fails to directly anticipate or render the above underlined limitations obvious (to be used with other claimed limitations).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785.  The examiner can normally be reached on Mon-Fri. 8:00-5:00 PST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.



/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675